 Case 1:20-cr-00193-CMH Document 76 Filed 06/09/21 Page 1 of 2 PageID# 675




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division

                                             )
UNITED STATES                                )
                                             )
       v.                                    )       Case No. 1:20-CR-193-CMH
                                             )
PETER DEBBINS,                               )
                      Defendant.             )
                                             )

                 MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Undersigned counsel, pursuant to Local Criminal Rule 57.4 (G), respectfully move this

Court for Leave to Withdraw as Counsel in the above matter due to irreconcilable differences

with Mr. Debbins.

       Counsel have advised Mr. Debbins of their decision to request leave of the Court to

withdraw and Mr. Debbins has no objection.

       WHEREFORE, for the foregoing reasons, counsel respectfully request that this Court

grant this Motion to Withdraw as Counsel.




                                                 1
 Case 1:20-cr-00193-CMH Document 76 Filed 06/09/21 Page 2 of 2 PageID# 676




                                                   Respectfully submitted,


                                                   _______/s/_____________
                                                   David Benowitz
                                                   VA Bar # 91194

                                                   _______/s/______________
                                                   Rammy G. Barbari
                                                   VA Bar # 88414
                                                   Counsels for Peter Debbins
                                                   Price Benowitz LLP
                                                   409 Seventh Street NW
                                                   Suite 200
                                                   Washington, DC 20004
                                                   (202) 417-6000
                                                   (202) 664-1331 (fax)
                                                   david@pricebenowitz.com
                                                   rammy@pricebenowitz.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 9th day of June, 2021, I caused a true and correct copy

of the foregoing Motion for Leave to Withdraw as Counsel to be delivered via the ECF system

upon Assistant United States Attorneys Thomas Traxler and Jim Trump at the United States

Attorney’s Office, Eastern District of Virginia (Alexandria), 2100 Jamieson Ave, Alexandria,

VA 22314.



                                                   ___________/s/____________
                                                   David Benowitz




                                               2
